Per curiam.
This disciplinary matter is before the Court on the petition for voluntary discipline filed by Jarlath Robert MacKenna (State Bar No. 136109) pursuant to Bar Rule 4-227 (b) (2). He requests the imposition of an 18-month suspension, and the State Bar requests that the Court accept the petition.
MacKenna, who was admitted to the Bar in 2009, admits that he had a consensual sexual relationship with a client while representing her in her divorce action and that he assisted the client in submitting false discovery responses in the divorce action concerning the relationship. MacKenna admits that by his conduct he has violated Rules 1.7 (a) and 8.4 (a) (4), of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d). The maximum sanction for a violation of either rule is disbarment.
MacKenna submits that the following factors should be considered in mitigation, (1) he lacks a prior disciplinary record, (2) he has made a full and free disclosure and has displayed a cooperative attitude toward the proceedings, (3) he was inexperienced in the practice of law, having practiced as a sole practitioner since his admittance to the Bar in November 2009 and believed that evidence of his relationship with the client was not subject to discovery under existing case law, see, e.g., Alejandro v. Alejandro, 282 Ga. 453 (651 SE2d 62) (2007) and McEachern v. McEachern, 260 Ga. 320, 322 (394 SE2d 92) (1990), and because he made the discovery responses subject to objections for relevancy, (4) he has otherwise exhibited good character, integrity, and reputation, and (5) he has sought and undergone rehabilitation though ongoing sessions with a licensed psychologist.
Having reviewed the record and considered prior case law, we agree that imposition of an 18-month suspension is the appropriate sanction in this matter. See, e.g., In the Matter of Adams, 291 Ga. 768 (732 SE2d 446) (2012) (18-month suspension for misrepresenting number of hours worked and submitting false bills to indigent *73defense committee on 17 occasions over 12-month period; had prior Investigative Panel reprimand), In the Matter of Wright, 291 Ga. 841 (732 SE2d 275) (2012) (public reprimand and six-month suspension for making false statement in appellate brief), In the Matter of Tante, 264 Ga. 692 (453 SE2d 688) (1994) (18-month suspension for engaging in sexual relationship with mentally and emotionally impaired client in connection with representation to obtain disability benefits), and In the Matter of Lewis, 262 Ga. 37 (415 SE2d 173) (1992) (36-month suspension for engaging in allegedly non-consensual sexual relationship with a divorce client).
Decided November 4, 2013.
Warren R. Hinds, for MacKenna.
Paula J. Frederick, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
Accordingly, it is hereby ordered that Jarlath Robert MacKenna be suspended from the practice of law in the State of Georgia for a period of 18 months, effective as of the date of this opinion. MacKenna is reminded of his duties pursuant to Bar Rule 4-219 (c).

Petition for voluntary discipline accepted. Eighteen-month suspension.


All the Justices concur.